Case: 1:20-op-45282-DAP Doc #: 4-1 Filed: 01/04/21 1 of 10. PageID #: 8




          EXHIBIT A
                  Case: 1:20-op-45282-DAP Doc #: 4-1 Filed: 01/04/21 2 of 10. PageID #: 9

AO 399 (01/09) Waiver of the Service of Summons

                                       U NITED STATES D ISTRICT COURT
                                                                       for the
                                                              Northern District of Ohio

                   City of Auburn, Alabama                                )
                               Plaintiff                                  )
                           v.                                             )      Civil Action No. 1:20-op-45282-DAP
         Amerisourcebergen Drug Corporation et al                         )
                              Defendant                                   )

                                               WAIVER OF THE SERVICE OF SUMMONS

To:        Peter J. Mougey
               (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint, two
copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
           I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s jurisdiction,
and the venue of the action, but that I waive any objections to the absence of a summons or of service.
        The Court’s moratorium on all filings includes a moratorium on the filing of answers or motions under Rule 12.
Defendants will not answer or move under Rule 12 unless so ordered by the Court. The failure to file an answer or motion under
Rule 12 will not be grounds for a default judgment.


Date: 12/16/2020
                                                                                     Signature of the attorney or unrepresented party
Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.                                                     Mr. Evan Jacobs
      Printed name of party waiving service of summons                                                 Printed name
                                                                                           Morgan, Lewis & Bockius LLP
                                                                                               1701 Market Street
                                                                                             Philadelphia, PA 19103
                                                                                                          Address
                                                                                        evan.jacobs@morganlewis.com
                                                                                                      E-mail address
                                                                                                    (215) 963-5329
                                                                                                    Telephone number

                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
           Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United
States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no
jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a
summons or of service.
           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and
file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
                 Case: 1:20-op-45282-DAP Doc #: 4-1 Filed: 01/04/21 3 of 10. PageID #: 10

AO 399 (01/09) Waiver of the Service of Summons

                                       U NITED STATES D ISTRICT COURT
                                                                       for the
                                                              Northern District of Ohio

                   City of Auburn, Alabama                                )
                               Plaintiff                                  )
                           v.                                             )      Civil Action No. 1:20-op-45282-DAP
         Amerisourcebergen Drug Corporation et al                         )
                              Defendant                                   )

                                               WAIVER OF THE SERVICE OF SUMMONS

To:        Peter J. Mougey
               (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint, two
copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
           I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s jurisdiction,
and the venue of the action, but that I waive any objections to the absence of a summons or of service.
        The Court’s moratorium on all filings includes a moratorium on the filing of answers or motions under Rule 12.
Defendants will not answer or move under Rule 12 unless so ordered by the Court. The failure to file an answer or motion under
Rule 12 will not be grounds for a default judgment.


Date:      12/16/2020
                                                                                     Signature of the attorney or unrepresented party
                       Actavis LLC                                                                 Mr. Evan Jacobs
      Printed name of party waiving service of summons                                                 Printed name
                                                                                           Morgan, Lewis & Bockius LLP
                                                                                               1701 Market Street
                                                                                             Philadelphia, PA 19103
                                                                                                          Address
                                                                                        evan.jacobs@morganlewis.com
                                                                                                      E-mail address
                                                                                                    (215) 963-5329
                                                                                                    Telephone number

                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
           Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United
States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no
jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a
summons or of service.
           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and
file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
              Case: 1:20-op-45282-DAP Doc #: 4-1 Filed: 01/04/21 4 of 10. PageID #: 11


AO 399 (01/09) Waiver of the Service of Summons

                                    U NITED STATES D ISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                   City of Auburn, Alabama                                )
                               Plaintiff                                  )
                                  v.                                      )       Civil Action No. 1:20-op-45282-DAP

        Amerisourcebergen Drug Corporation et al                          )
                              Defendant                                   )

                                             WAIVER OF THE SERVICE OF SUMMONS

To:        Peter J. Mougey
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
           I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
        The Court’s moratorium on all filings includes a moratorium on the filing of answers or motions under Rule 12.
Defendants will not answer or move under Rule 12 unless so ordered by the Court. The failure to file an answer or
motion under Rule 12 will not be grounds for a default judgment.


Date:       12/21/2020
                                                                                        Signature of the attorney or unrepresented party
                   Cardinal Health Inc.                                                               Emily Pistilli, Esq.
      Printed name of party waiving service of summons                                                     Printed name


                                                                                                  Williams & Connolly LLP
                                                                                                  725 Twelfth Street, NW
                                                                                                  Washington, D.C. 20005
                                                                                                              Address
                                                                                                       Epistilli@wc.com
                                                                                                          E-mail address
                                                                                                        (202) 434-5652
                                                                                                        Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons
           Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a
summons and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff
located in the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
             Case: 1:20-op-45282-DAP Doc #: 4-1 Filed: 01/04/21 5 of 10. PageID #: 12


            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the
plaintiff and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been
served.
              Case: 1:20-op-45282-DAP Doc #: 4-1 Filed: 01/04/21 6 of 10. PageID #: 13


AO 399 (01/09) Waiver of the Service of Summons

                                    U NITED STATES D ISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                   City of Auburn, Alabama                                )
                               Plaintiff                                  )
                                  v.                                      )       Civil Action No. 1:20-op-45282-DAP

        Amerisourcebergen Drug Corporation et al                          )
                              Defendant                                   )

                                             WAIVER OF THE SERVICE OF SUMMONS

To:        Peter J. Mougey
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
           I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
        The Court’s moratorium on all filings includes a moratorium on the filing of answers or motions under Rule 12.
Defendants will not answer or move under Rule 12 unless so ordered by the Court. The failure to file an answer or
motion under Rule 12 will not be grounds for a default judgment.


Date:      12/16/2020
                                                                                        Signature of the attorney or unrepresented party
                      Cephalon, Inc..                                                                  Mr. Evan Jacobs
      Printed name of party waiving service of summons                                                     Printed name
                                                                                            Morgan, Lewis & Bockius LLP
                                                                                            1701 Market Street
                                                                                            Philadelphia, PA 19103

                                                                                                              Address
                                                                                             evan.jacobs@morganlewis.com
                                                                                                       E-mail address
                                                                                                215.963.5329
                                                                                                        Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons
           Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a
summons and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff
located in the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
              Case: 1:20-op-45282-DAP Doc #: 4-1 Filed: 01/04/21 7 of 10. PageID #: 14


AO 399 (01/09) Waiver of the Service of Summons

                                    U NITED STATES D ISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                   City of Auburn, Alabama                                )
                               Plaintiff                                  )
                                  v.                                      )       Civil Action No. 1:20-op-45282-DAP

        Amerisourcebergen Drug Corporation et al                          )
                              Defendant                                   )

                                             WAIVER OF THE SERVICE OF SUMMONS

To:        Peter J. Mougey
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
           I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
        The Court’s moratorium on all filings includes a moratorium on the filing of answers or motions under Rule 12.
Defendants will not answer or move under Rule 12 unless so ordered by the Court. The failure to file an answer or
motion under Rule 12 will not be grounds for a default judgment.


Date:      12/16/2020
                                                                                        Signature of the attorney or unrepresented party
          TEVA Pharmaceuticals USA, Inc.                                                               Mr. Evan Jacobs
      Printed name of party waiving service of summons                                                   Printed name
                                                                                              Morgan, Lewis & Bockius LLP
                                                                                              1701 Market Street
                                                                                               Philadelphia, PA 19103

                                                                                                              Address
                                                                                             evan.jacobs@morganlewis.com
                                                                                                          E-mail address
                                                                                              215.963.5329
                                                                                                     Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons
           Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a
summons and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff
located in the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
              Case: 1:20-op-45282-DAP Doc #: 4-1 Filed: 01/04/21 8 of 10. PageID #: 15


 AO 399 (01/09) Waiver of the Service of Summons

                                    U NITED STATES D ISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                    City of Auburn, Alabama                               )
                                Plaintiff                                 )
                                   v.                                     )       Civil Action No. 1:20-op-45282-DAP

         Amerisourcebergen Drug Corporation et al                         )
                              Defendant                                   )

                                             WAIVER OF THE SERVICE OF SUMMONS

 To:        Peter J. Mougey
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
        The Court’s moratorium on all filings includes a moratorium on the filing of answers or motions under Rule 12.
Defendants will not answer or move under Rule 12 unless so ordered by the Court. The failure to file an answer or
motion under Rule 12 will not be grounds for a default judgment.


 Date:        12/22/20                                                                    /s/ Shannon E. McClure
                                                                                         Signature of the attorney or unrepresented party
         Amerisourcebergen Drug Corporation                                                          Ms. Shannon McClure
       Printed name of party waiving service of summons                                                     Printed name


                                                                                                REED SMITH LLP
                                                                                  Three Logan Square; 1717 Arch Street, Suite 3100
                                                                                              Philadelphia, PA 19103
                                                                                                               Address
                                                                                             smcclure@reedsmith.com
                                                                                                           E-mail address
                                                                                                         (215) 851-8100
                                                                                                          Telephone number

                                            Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the
United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
              Case: 1:20-op-45282-DAP Doc #: 4-1 Filed: 01/04/21 9 of 10. PageID #: 16


            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
                 Case: 1:20-op-45282-DAP Doc #: 4-1 Filed: 01/04/21 10 of 10. PageID #: 17

AO 399 (01/09) Waiver of the Service of Summons

                                       U NITED STATES D ISTRICT COURT
                                                                       for the
                                                              Northern District of Ohio

                   City of Auburn, Alabama                                )
                               Plaintiff                                  )
                           v.                                             )      Civil Action No. 1:20-op-45282-DAP
         Amerisourcebergen Drug Corporation et al                         )
                              Defendant                                   )

                                               WAIVER OF THE SERVICE OF SUMMONS

To:        Peter J. Mougey
               (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint, two
copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
           I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s jurisdiction,
and the venue of the action, but that I waive any objections to the absence of a summons or of service.
        The Court’s moratorium on all filings includes a moratorium on the filing of answers or motions under Rule 12.
Defendants will not answer or move under Rule 12 unless so ordered by the Court. The failure to file an answer or motion under
Rule 12 will not be grounds for a default judgment.


Date:     12/16/2020
                                                                                     Signature of the attorney or unrepresented party
               Watson Laboratories Inc.                                                            Mr. Evan Jacobs
      Printed name of party waiving service of summons                                                 Printed name
                                                                                           Morgan, Lewis & Bockius LLP
                                                                                               1701 Market Street
                                                                                             Philadelphia, PA 19103
                                                                                                          Address
                                                                                        evan.jacobs@morganlewis.com
                                                                                                      E-mail address
                                                                                                    (215) 963-5329
                                                                                                    Telephone number

                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
           Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United
States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no
jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a
summons or of service.
           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and
file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
